Citation Nr: 1231934	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left (dominant) shoulder disability.  

2.  Entitlement to service connection for residuals, bilateral fractured toes.  

3.  Entitlement to service connection for residuals, bilateral broken fingers.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1990 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously presented to the Board in November 2010, at which time they were remanded for additional development.  They have now been returned to the Board.  

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge in February 2008.  However, he failed to report for the hearing without explanation or attempt to reschedule.  The hearing request is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the left shoulder, bilateral fingers, and bilateral toes.  In November 2010, the Board ordered the agency of original jurisdiction (AOJ) to provide the Veteran VA medical examinations to address the current symptomatology and etiology of his claimed disorders, to include administration of any required testing.  That same month, the Veteran was afforded a VA orthopedic examination.  No medical opinions were provided, however, as the examiner was awaiting the results of X-ray and MRI studies which he had ordered.  In a February 2011 addendum to the examination report, the VA examiner stated that while X-ray and MRI studies were requested, the Veteran "did not have these procedures done."  Thus, the examiner could not provide the medical opinions requested by the Board within the November 2010 remand order.  

The record does not clearly indicate whether the requested X-ray and MRI studies were not conducted due to a lack of cooperation by the Veteran, or an administrative failure by VA in scheduling and/or notifying him of the place and date of these studies.  The examiner does not discuss the reason for the lack of radiographic studies, and there is no indication in the record, either that contained in the physical claims file or maintained electronically in the Virtual VA system, of what transpired.  The Veteran's representative indicates that the failure was on the part of VA, and has requested rescheduling of the examinations.  All reasonable doubt is resolved in favor of the Veteran, and it is presumed that some innocent error lead to the failure to undergo the required testing.

Once additional development is ordered by the Board, the appellant has a right to substantial compliance by VA with the Board's development request.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further development is needed to secure compliance with the Board's November 2010 remand instructions.

The Veteran is advised that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1989).  His active and faithful participation in the examination process is necessary in order to obtain an accurate and correct picture of his claimed disabilities and their etiology, and a failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must identify all current disabilities or impairments of the left shoulder; all appropriate testing, to include radiographic imaging, shall be accomplished in doing so.  The examiner must then opine as to whether any current left shoulder disability was at least as likely as not caused or aggravated by service.  The examiner should specify any left shoulder injury relied on in offering the opinion.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for VA examinations of his hands and feet.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner shall identify all current disabilities or impairments of the fingers or toes; all appropriate testing, to include radiographic imaging, must be accomplished in doing so.  The examiner shall then opine as to whether any current finger or toe disability was at least as likely as notcaused or aggravated by service.  The examiner should specify whether there is evidence of any fracture of any finger or toe.
 
A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  If the Veteran does not appear for any or all of the requested examinations, to include testing associated with such, notification letters or other documentation indicating he was given adequate notice of the date, place, and time of his VA examinations must be added to the record.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

